987 So.2d 1278 (2008)
Jeffrey HAMM, M.D., Petitioner,
v.
STATE of Florida, DEPARTMENT OF HEALTH, BOARD OF MEDICINE, Respondent.
No. 1D08-2483.
District Court of Appeal of Florida, First District.
August 20, 2008.
Nancy W. Gregoire, Richard T. Woulfe, Robert J. Berman, and Louis Reinstein of Bunnell Woulfe Kirschbaum Keller & Gregoire, P.A., Fort Lauderdale, for Petitioner.
Josephina Tamayo, General Counsel, and Wings S. Benton, Assistant General Counsel, Department of Health, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is denied as moot.
BARFIELD, KAHN, and THOMAS, JJ., concur.